Citation Nr: 0739160	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-25 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for a right knee 
disability, claimed as chondromalacia patella and 
degenerative joint disease.

2.  Entitlement to service connection for a back disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1975 to 
January 1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decisions dated in December 2002 and 
February 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, which denied 
the benefits sought on appeal.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2006); Robinette v. Brown, 8 Vet. App. 69 (1995).

A review of the claims file suggests that the veteran 
received treatment at the VA Medical Center (VAMC) in 
Pensacola, Florida.  However, those records have not yet been 
requested or obtained.

The veteran contends that he injured his right knee in 
service when he slipped and fell in a hole in service in 
April 1976.

The service medical records include a November 1975 entrance 
examination report which is void of findings, complaints, 
symptoms, or diagnosis of a right knee disability.  Records 
dated in April 1976 reflect complaints of knee pain.  
Clinical and emergency room records dated in April 1979 note 
complaints of right knee swelling after falling on the right 
knee while playing basketball.  Upon examination, there was 
swelling and warmth in the general kneecap area.  Right knee 
range of motion was poor and the knee was unable to support 
any weight.  The assessment was right knee effusion.  Records 
note a prior history of torn right knee cartilage two years 
prior.  An x-ray examination was normal.  A May 1979 
treatment record shows a diagnosis of right internal knee 
disorder and examination revealed two degrees of effusion, 
giving way, clicking, and lateral ligamentous laxity.  A 
right knee x-ray was negative for evidence of meniscal tear, 
cartilage degeneration, or osseous changes and the impression 
was normal.  In January 1980, the veteran declined a 
separation examination.

Medical records from the Department of Corrections dated in 
March 1990 show complaints of bilateral knee pain and a 
history of right knee injury in service in 1976 sustained 
from stepping in a hole while running.  Examination revealed 
swelling.  A June 1990 record shows complaints of bilateral 
knee swelling and pain, with right knee locking and popping.  
Internal derangement of the knees could not be ruled out.  A 
problem list indicates a diagnosis of chondromalacia patella 
in November 1992 with an onset of traumatic arthritis in 
September 1993.  A January 1997 x-ray shows an impression of 
mild chondromalacia right patella, either due to an old 
fracture or old Osgood-Schlatter's disease.  Records dated 
from July 1997 to September 1997 show continued complaints of 
chronic knee pain.  Degenerative joint disease of the knees 
was diagnosed in April 1998 with a prior history of injury to 
the knees approximately four to six years ago.  In January 
1999, an evaluation of the knees showed some crepitation; 
osteoarthritis was shown on x-rays.

Private medical records dated in June 2001 and July 2002 
reflect additional complaints of bilateral knee pain.

VA medical records dated from July 2001 to November 2001 show 
complaints of bilateral knee pain, the right knee worse than 
left.  In August 2001, the assessment was chronic knee pain.

In August 2004, the veteran was afforded a VA examination.  
An x-ray of the right knee was essentially normal and showed 
only mild crepitance.  The examiner opined that based on a 
normal arthrogram in service in May 1979 with no significant 
right knee problems in service, it was unlikely as not that 
his right knee was related to service.  The examiner further 
opined that the absence of treatment records from 1980 until 
1990 suggested that he may have had arthritis in the late 
1980's, but considering the normal arthrogram in May 1979 
these changes were due to aging.  While the examiner opined 
that the veteran's right knee was not related to service and 
that arthritic changes were due to aging, it is unclear 
whether any traumatic arthritis or chondromalacia patella of 
the right knee are related to his service or to the inservice 
complaints and treatment.  The Board thus finds that an 
examination and additional etiological opinion are necessary.

Finally, the veteran contends that he injured his back in 
service.

The service medical records include a November 1975 entrance 
examination report which is void of findings, complaints, 
symptoms, or diagnosis of a back disability.  A March 1976 
clinical note shows complaints of mid-back pain of two days 
in duration after heavy lifting.  The veteran explained that 
after lifting a safe, he experienced back pain.  Examination 
revealed some thoracic paraspinal spasm, but was otherwise 
within normal limits.  It was noted that there was no 
previous history of back problems.  Another March 1976 entry 
stated that he had some left paraspinal muscle spasm in the 
lower back after trying to catch a falling safe.  He 
complained of aching pain on the left and exhibited a 
moderately severe lower lumbar lordosis.

In a separate incident in March 1976, he sustained a muscle 
strain after lifting wall lockers.  The muscle strain was 
later diagnosed as thoracic strain.  He complained of right 
paraspinal "tightness."  An x-ray of the thoracic spine 
showed minimal scoliosis of the lower thoracic spine with 
convexity toward the left.  There was some irregularity of 
two mid to lower thoracic vertebral bodies in the areas T7-T8 
which might have represented minimal anterior compression.  
No other significant abnormalities were noted.

In August 1976, he complained of back pain and the impression 
was muscle strain.  In January 1977, he complained of low 
back pain but an x-ray of the lumbosacral spine was normal.  
In February 1977 and March 1977 he complained of low back 
pain.

Private medical records dated in June 2001 show complaints of 
back pain and an MRI of the lumbar spine showed facet 
degenerative osteoarthritic changes at L4-L5 and L5-S1.  The 
height of intervertebral disc spaces were well maintained.  
There was no obvious fracture, dislocation, but there were 
marked facet osteoarthritic changes at L2-3.  In September 
2001, he complained of back spasm and pain in the lower 
cervical spine with radiation into the left trapezius muscle.  
In October 2001, he complained of low back and neck pain.  An 
MRI of the cervical spine showed fairly significant stenosis 
of hard and soft discs.  Records dated in November 2001 and 
December 2001 show complaints of neck and back pain.

VA medical records from stated in April 2002 show complaint 
of neck pain subsequent to a motor vehicle accident, but also 
provide a history of low back pain since 1976 radiating to 
the right buttocks.  There were no paresthesias or weakness.  
The impression was cervical myofascial pain.  An August 2001 
record shows an assessment was chronic back pain.

In August 2004, the veteran was afforded a VA joints 
examination at which time the veteran's lumbar spine was 
examined.  Upon examination, the lumbar spine had a normal 
range of motion and was without spasm or tenderness.  The 
examiner opined that since service medical records indicated 
only occasional backaches or mild strains, it was unlikely 
that his lumbar spine disability was related to service.  
While the veteran was afforded an examination of the lumbar 
spine, it is unclear whether any complaints of upper and mid-
back pain are related to his service.  The Board thus finds 
that an additional examination and etiological opinion are 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records from the VAMC in Pensacola, 
Florida.  Associate any records received, 
including negative responses, with the 
claims file.

2.  Schedule the veteran for a VA 
orthopedic examination for the purpose of 
ascertaining the nature and etiology of 
any right knee disability.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be indicated in the examination report.  
Specifically, the examiner should provide 
the following opinion:

a)  Diagnose any right knee disability 
or disabilities.

b).  If the veteran has a current right 
knee disability, the examiner should 
state whether it is at least as likely 
as not (50 percent probability or 
greater) that any current right knee 
disability was incurred in or is 
etiologically related to in-service 
complaints of right knee pain and 
treatment for a right knee injury in 
April 1976 and April 1979.

3.  Schedule a VA spine examination for 
the purpose of ascertaining the nature and 
etiology of any back disability.  The 
claims folder should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
review should be indicated in the 
examination report.  Specifically, the 
examiner should provide the following 
opinion:

    a)  Diagnose any back disability.
    
b)  If the veteran has a current back 
disability, the examiner should state 
whether it is at least as likely as not 
(50 percent probability or greater) 
that any current back disability was 
incurred in or is etiologically related 
to in-service complaints of back pain 
and treatment for back pain subsequent 
to heavy lifting in March 1976, and a 
muscle strain in August 1976.

4.  Following completion of the foregoing, 
review the issues on appeal.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the applicable period of time 
for response.  Thereafter, return the case 
to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

